  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 1 of 12 PageID: 1



  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  DISTRICT OF NEW JERSEY
  -------------------------------------------------------X
  JOFFREY NAULA, individually and on behalf
  of others similarly situated,

                                     Plaintiff,                      COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  MADISON MARKET, LLC (D/B/A                                      29 U.S.C. § 216(b)
  MADISON MARKET) and ROCCO LOSSA,
                                                                       ECF Case
                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Joffrey Naula (“Plaintiff Naula” or “Mr. Naula”), individually and on behalf of

 others similarly situated, by and through his attorneys, Michael Faillace & Associates, P.C., upon

 his knowledge and belief, and as against Madison Market, LLC (d/b/a Madison Market),

 (“Defendant Corporation”) and Rocco Lossa, (“Individual Defendant”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Naula is a former employee of Defendants Madison Market, LLC (d/b/a

Madison Market) and Rocco Lossa.

       2.       Defendants own, operate, or control an American gourmet grocery store, located at

17 Greenwood Ave Madison, NJ 07940 under the name “Madison Market”.
  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 2 of 12 PageID: 2



       3.      Upon information and belief, individual Defendant Rocco Lossa, serve or served as

owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the gourmet grocery store as a joint or unified enterprise.

       4.      Plaintiff Naula was employed as a line cook and a pizza maker at the gourmet grocery

store located at 17 Greenwood Ave Madison, NJ 07940.

       5.      At all times relevant to this Complaint, Plaintiff Naula worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked,

and failed to pay Plaintiff Naula appropriately for any hours worked, either at the straight rate of pay

or for any additional overtime premium.

       7.      Defendants’ conduct extended beyond Plaintiff Naula to all other similarly situated

employees.

       8.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Naula and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       9.      Plaintiff Naula now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), including applicable liquidated damages, interest,

attorneys’ fees and costs.




                                                   -2-
  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 3 of 12 PageID: 3



       10.     Plaintiff Naula seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                  JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Naula’s state law claims under 28 U.S.C.

§ 1367(a).

       12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate an American gourmet grocery store located in this district. Further, Plaintiff Naula was

employed by Defendants in this district.

                                                 PARTIES

                                                  Plaintiff

       13.     Plaintiff Joffrey Naula (“Plaintiff Naula” or “Mr. Naula”) is an adult individual

residing in Queens County, New York.

       14.     Plaintiff Naula was employed by Defendants at Madison Market from

approximately February 9, 2020 until on or about March 31, 2020.

       15.     Plaintiff Naula consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants




                                                  -3-
  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 4 of 12 PageID: 4



       16.     At all relevant times, Defendants owned, operated, or controlled an American

gourmet grocery store, located at 17 Greenwood Ave Madison, NJ 07940 under the name “Madison

Market”.

       17.     Upon information and belief, Madison Market, LLC (d/b/a Madison Market) is a

domestic corporation organized and existing under the laws of the State of New Jersey. Upon

information and belief, it maintains its principal place of business at 17 Greenwood Ave Madison,

NJ 07940.

       18.     Defendant Rocco Lossa is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Rocco Lossa is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Rocco Lossa

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Naula, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                   FACTUAL ALLEGATIONS

                               Defendants Constitute Joint Employers

       19.     Defendants operate an American gourmet grocery store located in Morris County in

New Jersey.

       20.     Individual Defendant, Rocco Lossa, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.




                                                 -4-
  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 5 of 12 PageID: 5



        21.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

        22.      Each Defendant possessed substantial control over Plaintiff Naula’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Naula, and all similarly situated individuals,

referred to herein.

        23.      Defendants jointly employed Plaintiff Naula (and all similarly situated employees)

and are Plaintiff Naula’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq.

        24.      In the alternative, Defendants constitute a single employer of Plaintiff Naula and/or

similarly situated individuals.

        25.      During 2020 Defendants had a gross annual volume of sales of not less than $500,000

(exclusive of excise taxes at the retail level that are separately stated).

         26.      In addition, upon information and belief, Defendants and/or their enterprise were

  directly engaged in interstate commerce. As an example, numerous items that were used in the

   gourmet grocery store on a daily basis are goods produced outside of the State of New Jersey.

                                           Individual Plaintiff

        27.      Plaintiff Naula is a former employee of Defendants who was employed as a line cook

and a pizza maker.

        28.      Plaintiff Naula seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                          Plaintiff Joffrey Naula




                                                    -5-
  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 6 of 12 PageID: 6



       29.     Plaintiff Naula was employed by Defendants from approximately February 9, 2020

until on or about March 31, 2020.

       30.     Defendants employed Plaintiff Naula as a line cook and a pizza maker.

       31.     Plaintiff Naula regularly handled goods in interstate commerce, such as produce and

other supplies produced outside the State of New Jersey.

       32.     Plaintiff Naula’s work duties required neither discretion nor independent judgment.

       33.     Throughout his employment with Defendants, Plaintiff Naula regularly worked in

excess of 40 hours per week.

       34.     From approximately February 9, 2020 until on or about March 31, 2020, Plaintiff

Naula worked from approximately 9:00 a.m. until on or about 10:00 p.m., Mondays through

Thursdays and from approximately 9:00 a.m. until on or about 10:30 p.m. to 11:00 p.m., Fridays

through Sundays (typically 92 to 93 hours per week).

       35.     From approximately February 9, 2020 until on or about March 31, 2020, Defendants

did not pay Plaintiff Naula for any of his hours worked.

       36.     For approximately seven weeks, Defendants did not pay Plaintiff Naula any wages

for his hours worked.

       37.     Defendants never granted Plaintiff Naula any breaks or meal periods of any kind.

       38.     Plaintiff Naula was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

                                Defendants’ General Employment Practices

      39.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Naula (and all similarly situated employees) to work in excess of 40 hours a



                                                 -6-
  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 7 of 12 PageID: 7



week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      40.      Plaintiff Naula was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New Jersey Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

      41.      Defendants’ pay practices resulted in Plaintiff Naula not receiving payment for any

of his hours worked, and resulted in Plaintiff Naula’s effective rate of pay falling below the required

minimum wage rate.

      42.      Defendants habitually required Plaintiff Naula to work additional hours beyond his

regular shifts but did not provide him with any additional compensation.

      43.      Defendants    willfully   disregarded    and   purposefully    evaded    recordkeeping

requirements of the FLSA by failing to maintain accurate and complete timesheets and payroll

records.

      44.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Naula (and similarly situated individuals) worked, and

to avoid paying Plaintiff Naula properly for his full hours worked.

      45.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA.

      46.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Naula and other similarly situated former workers.

                             FLSA COLLECTIVE ACTION CLAIMS

      47.       Plaintiff Naula brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),



                                                  -7-
  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 8 of 12 PageID: 8



on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      48.      At all relevant times, Plaintiff Naula and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      49.      The claims of Plaintiff Naula stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      50.      Plaintiff Naula repeats and realleges all paragraphs above as though fully set forth

herein.

      51.      At all times relevant to this action, Defendants were Plaintiff Naula’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Naula (and the FLSA Class Members), controlled the terms and conditions

of their employment, and determined the rate and method of any compensation in exchange for their

employment.

      52.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      53.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).



                                                  -8-
  Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 9 of 12 PageID: 9



          54.     Defendants failed to pay Plaintiff Naula (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      55.         Defendants’ failure to pay Plaintiff Naula (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      56.         Plaintiff Naula (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    SECOND CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      57.         Plaintiff Naula repeats and realleges all paragraphs above as though fully set forth

herein.

      58.         Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Naula (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      59.         Defendants’ failure to pay Plaintiff Naula (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      60.         Plaintiff Naula (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Naula respectfully requests that this Court enter judgment against

 Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency




                                                    -9-
Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 10 of 12 PageID: 10



of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Naula and the FLSA Class

members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Naula and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Naula’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Naula and the FLSA Class members;

        (f)    Awarding Plaintiff Naula and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiff Naula and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)    Awarding Plaintiff Naula and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

        (i)     Awarding Plaintiff Naula and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;



                                                - 10 -
Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 11 of 12 PageID: 11



      (j)    All such other and further relief as the Court deems just and proper.

                                       JURY DEMAND

       Plaintiff Naula demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

      August 5, 2020

                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:              /s/ Michael Faillace
                                                       Michael Faillace [MF-8436]
                                                       60 East 42nd Street, Suite 4510
                                                       New York, New York 10165
                                                       Telephone: (212) 317-1200
                                                       Facsimile: (212) 317-1620
                                                       Attorneys for Plaintiff




                                              - 11 -
Case 2:20-cv-10093-KSH-CLW Document 1 Filed 08/06/20 Page 12 of 12 PageID: 12
